Citation Nr: 0908900	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-36 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to a separate total evaluation for an anxiety 
reaction.

2.  Entitlement to special monthly compensation.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from March 1969 to March 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Newark, New Jersey, regional office 
(RO).  

In a decision of August 2006, the Board denied entitlement to 
a separate compensable rating for an anxiety reaction.  The 
veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a Memorandum 
Decision of July 2008, the Court vacated the Board's decision 
and remanded the two issues listed above for further action.  
The Court also noted that issues of entitlement to additional 
retroactive compensation and entitlement to an effective date 
prior to February 6, 1989, for the award of a 100 percent 
rating for a psychiatric disorder had been abandoned.  

In a letter dated in December 2008, the veteran's attorney 
raised a claim for service connection for an upper 
respiratory infection, chronic fatigue syndrome, and Epstein 
Barr virus, all claimed as secondary to the veteran's 
service-connected bronchial asthma.  Those claims are 
referred to the RO for initial adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has considered the full history of the issues on 
appeal.  The veteran had service in Vietnam from May 1970 to 
March 1971 where his duties involved operation of data 
processing equipment.  He was granted service connection for 
asthma in a rating decision of May 1971.  The report of a 
psychiatric examination conducted by the VA in April 1976 
reflects that he reported having shortness of breath and 
trembling after being exposed to adverse weather conditions 
in Vietnam.  Following examination, the diagnosis was anxiety 
reaction with somatic features.  In a rating decision of May 
1976, the RO granted service connection for an anxiety 
reaction with somatic features (as secondary to asthma), 
rated as 10 percent disabling.  

In January 1990, the veteran requested an increased rating 
for the service-connected disabilities.  In August 1990, he 
requested service connection for post-traumatic stress 
disorder.  The claims were denied by the RO in a decision of 
September 1990.  The veteran subsequently perfected an 
appeal.  The issues were remanded by the Board in July 1994.  
Subsequently, in a decision of June 1996, the Board denied 
service connection for post-traumatic stress disorder, but 
granted a higher 50 percent rating for the service-connected 
anxiety disorder with somatic features.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims.  In June 1997, the Court granted a Joint 
Motion to vacate the Board's decision and remand the matter 
for further action.  The Board remanded the claims in March 
1998.  

Upon completion of requested development, the case was 
returned to the Board.  In a decision of November 2002, the 
Board granted service connection for post-traumatic stress 
disorder.  The Board also granted a 100 percent rating for 
the anxiety reaction, noting that the veteran's service-
connected psychiatric disorders resulted in virtual isolation 
in the community, totally incapacitating symptoms and 
demonstrated inability to obtain or retain employment.    

The case was then returned to the RO.  The RO issued a rating 
decision in December 2002 for the purpose of effectuating the 
Board's November 2002 decision.  On the rating sheet, the RO 
listed a single service-connected psychiatric disorder 
described as "Post traumatic stress disorder (previously 
rated under Diagnostic Code 9400 - anxiety reaction)."  The 
RO assigned an effective date of February 6, 1989, for the 
100 percent rating for the psychiatric disorder.  In the 
reasons and bases section of the rating decision, the RO 
stated that "In accordance with BVA decision we have changed 
the diagnosis from anxiety reaction to post traumatic stress 
disorder.  The evaluation of anxiety reaction, which was 50 
percent disabling, is now changed to post traumatic stress 
disorder, and a 100 percent evaluation is granted from the 
initial date of increase February 6, 1989."  

In November 2003, the veteran, through his attorney, filed a 
notice of disagreement, stating that the RO should have 
assigned a 100 percent rating for PTSD, a separate 100 
percent rating for an anxiety reaction, and special monthly 
compensation based on having two disorders which were rated 
as 100 percent disabling.  The RO issued a statement of the 
case addressing those issues (as well as other issues) in 
August 2004, and the veteran then perfected the appeal.  

In a decision of August 2006, the Board listed four issues:  
(1) Entitlement to a separate total evaluation for anxiety 
reaction; (2) Entitlement to additional retroactive 
disability compensation, effective March 1, 1989, at the 100 
percent rate ($2,193 monthly) that became effective December 
1, 2002; (3) Entitlement to special monthly compensation; and 
(4) Entitlement to an effective date prior to February 6, 
1989, for the award of a 100 percent rating for the veteran's 
psychiatric disability.  The Board's decision denied all four 
issues.  In finding that a separate evaluation was not 
warranted for an anxiety disorder, the Board stated that the 
RO had not severed service connection for an anxiety 
reaction, but had instead granted service connection for PTSD 
and then assigned a 100 percent rating for the veteran's 
combined service-connected psychiatric disorder, which 
includes both PTSD and anxiety reaction.  The Board then 
concluded that the assignment of separate ratings would 
constitute impermissible pyramiding.

The veteran then appealed to the Court.  In a Memorandum 
decision dated in July 2008, the Court concluded that the 
Board had made statements in the August 2006 Board decision 
which inaccurately portrayed the December 2002 RO action.  
The Court stated that first, it was the November 2002 Board 
decision that granted service connection for PTSD, not the 
December 2002 RO decision.  Second, the Court noted that the 
RO decision twice stated that the diagnosis had been changed 
from anxiety reaction to post-traumatic stress disorder, and 
did not anywhere indicate that the 100 percent rating was 
assigned for a combined psychiatric disability that included 
both post traumatic stress disorder and an anxiety reaction 
as found by the Board.  The Court stated that the RO decision 
was clear that it was assigned the 100 percent rating for 
PTSD alone.  

Further, the Court stated that the August 2006 Board decision 
did not account for inaccuracies in the December 2002 RO 
decision which did not appear to have correctly effectuated 
the November 2002 Board decision.  The Court noted that the 
RO incorrectly stated that the veteran's PTSD was 
"currently" rated 50 percent disabling, when in fact it was 
the veteran's anxiety reaction that had been rated 50 percent 
disabling and had been increased to 100 percent disability by 
the November 2002 Board decision.  The Court further noted 
that the RO indicated that it had "changed" the veteran's 
diagnosis from anxiety reaction to post-traumatic stress 
disorder in accordance with the November 2002 decision, 
despite the fact that the November 2002 Board decision did 
not change the veteran's diagnosis.  The Court stated that 
instead that the November 2002 Board decision had increased 
the disability rating for his anxiety reaction to 100 percent 
and granted service connection for post-traumatic stress 
disorder.  

The Court concluded that the failure of the August 2006 Board 
decision to accurately portray the December 2002 RO decision 
and the failure to account for the apparent inaccuracies in 
that RO decision limited the Court's ability to adequately 
review this matter, and a remand was therefore required.  

After reviewing the Court's instructions, the Board concludes 
that, in light of the Court's conclusion that the December 
2002 decision by the RO appeared to have failed to properly 
effectuate the Board's decision, the RO must issue a 
corrective rating action.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a rating decision 
which properly effectuates the Board's 
November 2002 decision which granted 
service connection for post-traumatic 
stress disorder and assigned a 100 percent 
rating for the already service-connected 
anxiety reaction with somatic features.  
In doing so, the RO should consider 
whether separate disability ratings are 
warranted for the post-traumatic stress 
disorder and the anxiety reaction with 
somatic features, and if not, should 
explain the basis for the decision to 
combine the ratings.  

2.  Thereafter, if the benefits sought on 
appeal have not been granted, the RO 
should issue a supplemental statement of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




